Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 1 of 20 PageID: 2786



 Lisa J. Rodriguez
 Schnader Harrison Segal & Lewis LLP
 Woodland Falls Corporate Park
 220 Lake Drive East, Suite 200
 Cherry Hill, New Jersey 08002-1165
 Phone: (856) 5741 ▪ Fax: (856) 482-2578
 ljrodriguez@schnader.com

 Attorneys for Defendants
 Computer Sciences Corporation, Scott Warkentin,
 and DXC Technology Company


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


 JOHN PETRONZI,                                    Docket No. 03:15-cv-03593-PGS-TJB
         Plaintiff,

                       v.

 COMPUTER SCIENCES CORPORATION,                    ANSWER AND AFFIRMATIVE
 SCOTT WARKENTIN, and DXC                          DEFENSES TO PLAINTIFF’S
 TECHNOLOGY COMPANY                                FIRST AMENDED COMPLAINT
         Defendants.


        DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
           TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       NOW COME Defendants, Computer Sciences Corporation (“CSC”), Scott

 Warkentin (“Warkentin”), and DXC Technology Company (“DXC”) (collectively,

 “Defendants”), who hereby submit the following Answer and Affirmative

 Defenses to Plaintiff’s First Amended Complaint and Jury Demand.
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 2 of 20 PageID: 2787



                             ANSWER TO COMPLAINT
       Without waiving their affirmative or other defenses, Defendants respond to

 the allegations of the Complaint as follows:

                               NATURE OF THE CASE

       1.     Defendants submit that no response is required to Paragraph 1 as it

 reflects a summary of Plaintiff’s claims. To the extent a response is require

 Defendants deny the allegations.

                           JURISDICTION AND VENUE

       2.     Defendants submit that no response is required to Paragraph 2 as it

 reflects a legal conclusion. To the extent a response is required, Defendants do not

 contest the court’s jurisdiction at this time.

       3.     Defendants admit the allegations in Paragraph 3.

       4.     Defendants submit that no response is required to Paragraph 4 as it

 reflects a legal conclusion. To the extent a response is required, Defendants do not

 contest venue.

                                    THE PARTIES

       5.     Defendants lack sufficient information to admit or deny the

 allegations relative to Plaintiff’s citizenship and residency. Defendants admit the

 remaining allegations in Paragraph 5.




                                             2
                                                                         #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 3 of 20 PageID: 2788



       6.    Defendants deny the principal place of business alleged by Plaintiff

 but otherwise admit the allegations in Paragraph 6.

       7.    Defendants admit CSC does business in New Jersey, but otherwise

 deny the allegations in Paragraph 7 which are impermissibly vague and indefinite.

       8.    Defendants admit that on or about April 1, 2017, CSC and the

 Enterprise Services Division of Hewlett Packard Enterprises formed DXC

 Technology Company in what may be called a spin-merger.

       9.    Defendants deny the principal place of business alleged by Plaintiff

 but otherwise admit the allegations in Paragraph 9.

       10.   Defendants admit the allegations in Paragraph 10.

       11.   Defendants deny the allegations in Paragraph 11.

       12.   Defendants admit notice but deny an acquisition of assets.

       13.   Defendants admit that CSC and DXC are engaged in similar business

 pursuits but otherwise deny the allegations in Paragraph 13, which are

 impermissibly vague and indefinite.

       14.   Defendants admit the allegations in Paragraph 14.

       15.   Defendants deny the allegations contained in Paragraph 15.

       16.   Defendants deny the allegations in Paragraph 16.

       17.   Defendants admit the allegations in Paragraph 17.

       18.   Defendants admit the allegations in Paragraph 18.


                                          3
                                                                          #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 4 of 20 PageID: 2789



                  RESPONSE TO FACTUAL ALLEGATIONS

       19.    Defendants admit the allegations contained in Paragraph 19.

       20.    Defendants admit the allegations contained in Paragraph 20.

       21.    Defendants lack sufficient information to admit or deny the

 allegations contained in Paragraph 21.

       22.    Defendants admit that Plaintiff worked on an RFP response for UBS

 and that Plaintiff served as CRE on the account. Defendants deny the remaining

 allegations contained in Paragraph 22.

       23.    Defendants admit that the actual revenue generated from the UBS

 account in FY14 was $152.5 million, with the clarification that the account was not

 profitable and had significant client satisfaction issues. Defendants deny the

 remaining allegations contained in Paragraph 23.

       24.    Defendants admit that Plaintiff was assigned Credit Suisse and RBS

 Citizen Bank and that he was responsible for developing these accounts.

 Defendants deny the remaining allegations contained in Paragraph 24.

       25.    Defendants deny the allegations contained in Paragraph 25.

       26.    Defendants submit that no response is required regarding Plaintiff’s

 performance reviews, the contents of which speak for themselves. Defendants

 deny the remaining allegations contained in Paragraph 26.




                                           4
                                                                        #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 5 of 20 PageID: 2790



       27.   Defendants submit that no response is required regarding Plaintiff’s

 performance review, the contents of which speak for itself. Defendants deny the

 remaining allegations contained in Paragraph 27.

       28.   Defendants admit the allegations contained in Paragraph 28.

       29.   Defendants admit certain individuals were aware of Plaintiff’s heart

 attack. Defendants deny the remaining allegations in Paragraph 29.

       30.   Defendants deny the allegations in Paragraph 30.

       31.   Defendants admit that Plaintiff was removed as the CRE on the UBS

 account, but deny any connection between his removal and heart attack.

       32.   Defendants deny the allegations in Paragraph 32.

       33.   Defendants deny the allegations in Paragraph 33.

       34.   Defendants admit that Plaintiff’s allegations regarding his quota

 figures on or about May 2, 2014 are accurate. Defendants deny the remaining

 allegations in Paragraph 34.

       35.   Defendants admit that Scott Warkentin was assigned to oversee the

 investment and growth team, including Plaintiff, in mid-2014, and that Warkentin

 was younger than Plaintiff. Defendants deny the remaining allegations in

 Paragraph 35.

       36.   Defendants admit the allegations contained in Paragraph 36.




                                         5
                                                                       #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 6 of 20 PageID: 2791



       37.    Defendants deny that Plaintiff was expected to develop all of the new

 logo accounts he was assigned and Plaintiff’s characterization of the task as

 “impossible.” Defendants further deny that almost none of the accounts had

 existing business relationships with CSC. Defendants admit the remaining

 allegations contained in Paragraph 37.

       38.    Defendants admit the allegations contained in Paragraph 38.

       39.    Defendants admit the Warkentin told Plaintiff that his performance

 was in the lowest quartile of the group, but deny the remaining allegations in

 Paragraph 39.

       40.    Defendants admit the allegations in Paragraph 40.

       41.    Defendants admit that Warkentin sent an email to Plaintiff on

 November 26, 2014, the contents of which speaks for itself. Defendants deny the

 remaining allegations contained in Paragraph 41.

       42.    Defendants deny the mid-year review contained inaccuracies or that

 Warkentin’s goals for Plaintiff were unrealistic. Defendants admit that Plaintiff

 sent an email to Warkentin dated December 4, 2014. Defendants admit that a

 portion of the e-mail is accurately quoted in Paragraph 42, but deny the allegations

 therein.

       43.    Defendants submit that no response is required to Paragraph 43 as it

 reflects Plaintiff’s conclusions with respect to his factual allegations. To the extent


                                            6
                                                                          #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 7 of 20 PageID: 2792



 that a response is required, the allegations are denied insofar as they allege any

 wrongdoing by Defendants.

       44.    Defendants admit that Plaintiff was older than the other CREs in his

 group. Defendants deny the remaining allegations contained in Paragraph 44.

       45.    Defendants admit the allegations in Paragraph 45, with the

 clarification that Warkentin had nothing to do with the Million Dollar Challenge.

       46.    Defendants admit the allegations in Paragraph 46.

       47.    Defendants admit the allegations in Paragraph 47.

       48.    Defendants submit that no response is required to Paragraph 48 as it

 reflects a legal conclusion. To the extent a response is required, the allegations are

 denied insofar as they allege any wrongdoing by Defendants.

       49.    Defendants deny the allegations in Paragraph 49.

       50.    Defendants admit the actual revenue on the UBS account for FY14

 was approximately $152.5 million, with the clarification that the account was not

 profitable and had significant client satisfaction issues. Defendants deny the

 remaining allegations in Paragraph 50.

       51.    Defendants deny the allegations in Paragraph 51.

       52.    Defendants deny the allegations in Paragraph 52.

       53.    Defendants admit the allegations in Paragraph 53.




                                            7
                                                                          #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 8 of 20 PageID: 2793



       54.    Defendants admit the existence of the statute quoted, which speaks for

 itself, but deny any wrongdoing and/or any liability to Plaintiff thereunder.

       55.    Except for the term “purportedly,” Defendants admit the allegations in

 Paragraph 55.

       56.    Defendants admit CSC investigated Plaintiff’s allegations regarding

 the Million Dollar Challenge. The remaining allegations in Paragraph 56 are

 denied.

       57.    Defendants deny the allegations in Paragraph 57.

       58.    Defendants admit that Ira Katz advised Plaintiff on February 3, 2015

 of his discharge effective February 17, 2015. Defendants further admit that said

 discharge was due to poor performance. Defendants deny the remaining

 allegations in Paragraph 58 to the extent they allege wrongdoing by Defendants.

       59.    Defendants deny the allegations in Paragraph 59.

       60.    Defendants deny the allegations in Paragraph 60 insofar as they allege

 wrongdoing by Defendants.

       61.    Defendants deny the allegations in Paragraph 61.

             RESPONSES TO PLAINTIFF’S ALLEGED DAMAGES

       62.    Defendants deny the allegations in Paragraph 62.

       63.    Defendants deny the allegations in Paragraph 63.

       64.    Defendants deny the allegations in Paragraph 64.


                                           8
                                                                         #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 9 of 20 PageID: 2794



           65.   Defendants deny the allegations in Paragraph 65.

           66.   Defendants deny the allegations in Paragraph 66.

           67.   Defendants deny the allegations in Paragraph 67.

           68.   Defendants deny the allegations in Paragraph 68.

                         RESPONSE TO COUNT ONE
                 NEW JERSEY LAW AGAINST DISCRIMINATION
                             (Discriminatory Termination – Age)

           69.   Defendants repeat and incorporate by reference each and every

 response contained in Paragraphs 1 through 68 of this Answer as if fully set forth

 herein.

           70.   Defendants admit the allegations in Paragraph 70.

           71.   Defendants deny the allegations in Paragraph 71.

           72.   Defendants deny the allegations in Paragraph 72.

           73.   Defendants deny the allegations in Paragraph 73.

           In regard to the unnumbered Paragraph beginning with “[w]herefore,”

 Defendants deny liability and deny that Plaintiff is entitled to any damages or other

 relief.




                                             9
                                                                        #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 10 of 20 PageID: 2795



                          RESPONSE TO COUNT TWO
                       NEW JERSEY LAW AGAINST DISCRIMINATION
                          (Discriminatory Termination – Disability)

           74.   Defendants repeat and incorporate by reference each and every

 response contained in Paragraphs 1 through 73 of this Answer as if fully set forth

 herein.

           75.   Defendants submit that no response is required to Paragraph 75 as it

 reflects a legal conclusion. To the extent a response is required, the allegations are

 denied.

           76.   Defendants deny the allegations in Paragraph 76.

           77.   Defendants deny the allegations in Paragraph 77.

           78.   Defendants deny the allegations in Paragraph 78.

           79.   Defendants deny the allegations in Paragraph 79.

           In regard to the unnumbered Paragraph beginning with “[w]herefore,”

 Defendants deny liability and deny that Plaintiff is entitled to any damages or other

 relief.

                        RESPONSE TO COUNT THREE
                 NEW JERSEY LAW AGAINST DISCRIMINATION
                            (Aiding and Abetting)

           80.   Defendants repeat and incorporate by reference each and every

 response contained in Paragraphs 1 through 79 of this Answer as if fully set forth

 herein.



                                             10
                                                                          #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 11 of 20 PageID: 2796



           81.   Defendants deny the allegations in Paragraph 81.

           82.   Defendants submit that no response is required to the allegations in

 Paragraph 82 as they reflect legal conclusions. To the extent a response is

 required, the allegations are denied insofar as they allege any wrongdoing by any

 Defendant.

           83.   Defendants deny the allegations in Paragraph 83.

           84.   Defendants deny the allegations in Paragraph 84.

           In regard to the unnumbered Paragraph beginning with “[w]herefore,”

 Defendants deny liability and deny that Plaintiff is entitled to any damages or other

 relief.

                            RESPONSE TO COUNT FOUR
                             BREACH OF CONTRACT

           85.   Defendants repeat and incorporate by reference each and every

 response contained in Paragraphs 1 through 84 of this Answer as if fully set forth

 herein.

           86.   Defendants deny the allegations in Paragraph 86.

           87.   Defendants deny the allegations in Paragraph 87.

           88.   Defendants deny the allegations in Paragraph 88.

           89.   Defendants admit the actual revenue on the UBS account for FY14

 was approximately $152.5 million, with the clarification that the account was not




                                             11
                                                                           #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 12 of 20 PageID: 2797



 profitable and had significant client satisfaction issues. Defendants deny the

 remaining allegations in Paragraph 89.

           90.   Defendants deny the allegations in Paragraph 90.

           91.   Defendants deny the allegations in Paragraph 91.

           92.   Defendants deny the allegations in Paragraph 92.

           In regard to the unnumbered Paragraph beginning with “[w]herefore,”

 Defendants deny liability and deny that Plaintiff is entitled to any damages or other

 relief.

                  RESPONSE TO COUNT FIVE
     BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

           93.   Defendants repeat and incorporate by reference each and every

 response contained in Paragraphs 1 through 92 of this Answer as if fully set forth

 herein.

           94.   Defendants deny the allegations in Paragraph 94.

           95.   Defendants deny the allegations in Paragraph 95.

           96.   Defendants deny the allegations in Paragraph 96.

           In regard to the unnumbered Paragraph beginning with “[w]herefore,”

 Defendants deny liability and deny that Plaintiff is entitled to any damages or other

 relief.




                                            12
                                                                        #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 13 of 20 PageID: 2798



                         RESPONSE TO COUNT SIX
                 NEW JERSEY LAW AGAINST DISCRIMINATION
                               (Retaliation)

           97.   Defendants repeat and incorporate by reference each and every

 response contained in Paragraphs 1 through 96 of this Answer as if fully set forth

 herein.

           98.   Defendants deny the allegations in Paragraph 98.

           99.   Defendants deny the allegations in Paragraph 99.

           In regard to the unnumbered Paragraph beginning with “[w]herefore,”

 Defendants deny liability and deny that Plaintiff is entitled to any damages or other

 relief.

           Except as specifically admitted herein, Defendants deny the allegations of

 Plaintiff’s Complaint. Defendants further deny that Plaintiff is entitled to any

 judgment against them or to any damages or other relief. In addition, Defendants

 submit the following affirmative and other defenses:



                             FIRST AFFIRMATIVE DEFENSE

           Notwithstanding its denial of liability, Defendants aver that Plaintiff fails to

 state a claim upon which relief may be granted.




                                               13
                                                                              #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 14 of 20 PageID: 2799



                         SECOND AFFIRMATIVE DEFENSE

         Defendants did not violate the laws cited in the Complaint or Amended

 Complaint; alternatively, Defendants made good-faith efforts to comply with such

 laws.

                          THIRD AFFIRMATIVE DEFENSE

         CSC affirmatively states that it made a good faith effort to follow the law

 and, thus, is not liable for the alleged intentional, malicious or other acts of its

 agents or employees.

                        FOURTH AFFIRMATIVE DEFENSE

         Defendant CSC and Warkenten did not illegally discriminate or retaliate

 against Plaintiff, intentionally or otherwise. Any employment-related actions taken

 against Plaintiff were for non-discriminatory and non-retaliatory reasons,

 legitimate business reasons, and/or reasonable factors other than unlawful bias. In

 the alternative, Defendants CSC and Warkenten would have taken the same

 employment actions against Plaintiff in the absence of any impermissible factors or

 motives and/or the same employment actions would have occurred irrespective of

 Plaintiff’s age and/or alleged disability.

                         FIFTH AFFIRMATIVE DEFENSE

         Plaintiff was an at-will employee subject to discharge at any time for any

 reason other than an illegal reason.


                                              14
                                                                            #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 15 of 20 PageID: 2800



                         SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s causes of action regarding discrimination and retaliation are

 barred because all of Defendants CSC’s and Warkenten’s actions with respect to

 Plaintiff were undertaken solely for legitimate business reasons unrelated to any

 protected activity by Plaintiff, or any alleged discrimination or harassment.

                      SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s causes of action regarding discrimination and retaliation are

 barred because all of Defendants CSC’s and Warkenten’s actions with respect to

 Plaintiff were undertaken in good faith and/or in a manner consistent with business

 necessity.

                       EIGHTH AFFIRMATIVE DEFENSE

       The employment actions alleged in the Complaint are neither unlawful nor

 based on Plaintiff's age or disability.

                        NINTH AFFIRMATIVE DEFENSE

       Defendants’ conduct was not malicious, willful, recklessly indifferent,

 wanton, and did not manifest an aggravated disregard for Plaintiff’s rights.

                        TENTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to mitigate any alleged losses by the exercise of

 reasonable diligence and, therefore, Plaintiff can have no monetary recovery.

 Defendants further aver that all amounts earned or earnable with reasonable


                                           15
                                                                         #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 16 of 20 PageID: 2801



 diligence since the time of Plaintiff’s separation of employment must be offset

 against and reduce the monetary relief sought in this case.

                     ELEVENTH AFFIRMATIVE DEFENSE

       The damages of which Plaintiff complains, if such damages occurred, were

 caused by the acts or omissions of Plaintiff.

                      TWELFTH AFFIRMATIVE DEFENSE

       While denying all of the allegations of Plaintiff’s claims regarding liability,

 injury, and damages allegedly sustained by Plaintiff, to the extent that Plaintiff is

 able to prove any injuries and/or damages, any such damages were not proximately

 related to any act or omission by Defendants.

                   THIRTEENTH AFFIRMATIVE DEFENSE

       Alternatively, to the extent that Plaintiff is entitled to recover any damages

 in this action, he has failed or refused to mitigate them and to that extent is barred

 from recovery or, in the alternative, his recovery, if any, should be offset by his

 failure or refusal to take reasonable steps to mitigate his alleged damages.

                   FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, or he may be unable to recover, by the

 doctrines of laches, failure to complain, failure to complain in a timely manner,

 and/or failure to follow or adhere to a reporting mechanism or practice.




                                           16
                                                                           #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 17 of 20 PageID: 2802



                      FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiff's claim of age discrimination is barred on the grounds that Plaintiff

 was not treated less favorably than any similarly-situated individual outside the

 protected age category.

                      SIXTEENTH AFFIRMATIVE DEFENSE

       Plaintiff cannot establish a prima facie case of either disability or age

 discrimination under the NJLAD.

                     SEVENTEENTH AFFIRMATIVE DEFENSE

       Defendants deny that Plaintiff is entitled to any relief requested in the

 Complaint.

                     EIGHTEENTH AFFIRMATIVE DEFENSE

       CSC affirmatively asserts that it did not discriminate against Plaintiff as a

 result of any claimed disability and/or did not perceive or regard Plaintiff as being

 disabled.

                     NINETEENTH AFFIRMATIVE DEFENSE

       Defendant CSC affirmatively states that it did not breach any express or

 implied contract.

                     TWENTIETH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to punitive damages on some or all of his claims;

 alternatively, such damages are excessive, imprecise, and/or violate Defendants


                                           17
                                                                          #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 18 of 20 PageID: 2803



 due process rights under the New Jersey Constitution and the United States

 Constitution.

                  TWENTY-FIRST AFFIRMATIVE DEFENSE

       The actions of Defendant Warkentin were in full compliance with applicable

 law and do not give rise to aiding and abetting liability under the NJLAD.

                 TWENTY-SECOND AFFIRMATIVE DEFENSE

       Plaintiff is unable to establish a prima facie claim for aiding and abetting

 liability under the NJLAD with respect to Defendant Warkentin.

                  TWENTY-THIRD AFFIRMATIVE DEFENSE

       While denying all of the allegations of Plaintiff’s claims regarding liability,

 injury, and damages allegedly sustained by Plaintiff, to the extent that Plaintiff is

 able to prove any injuries and/or damages, Defendant DXC has no liability as it

 was not Plaintiff’s employer and did not exist at the time of the events at issue.

                 TWENTY-FOURTH AFFIRMATIVE DEFENSE

       There is no liability against Defendant DXC, because it is not a successor in

 interest to Defendant CSC. Defendant CSC is a surviving company that maintains

 its own employees, operations, and liabilities.

                  TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Defendants incorporate all relevant affirmative defenses set forth in the

 Federal Rules of Civil Procedure. Defendants also specifically reserve the right to


                                           18
                                                                          #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 19 of 20 PageID: 2804



 add additional and other defenses as revealed by further investigation and

 discovery.

       WHEREFORE, Defendants pray for judgment as follows:

       1.     That Plaintiff take nothing by reason of his Complaint, that the

 Complaint be dismissed in its entirety with prejudice, and that judgment be entered

 for Defendants;

       2.     That Defendants be awarded their reasonable costs and attorneys’

 fees; and

       3.     That Defendants be awarded such other and further relief as this Court

 deems just and proper.


                                        Respectfully submitted,


 Dated: January 22, 2019
                                        /s/ Lisa J. Rodriguez
                                        Lisa J. Rodriguez, Esq.
                                        Schnader Harrison Segal & Lewis, LLP
                                        Woodland Falls Corporate Park
                                        220 Lake Drive East, Ste. 200
                                        Cherry Hill, NJ 08002
                                        Tel: 856-482-5741
                                        Counsel for Defendants, Computer Sciences
                                        Corporation, Scott Warkentin, and DXC
                                        Technology Company




                                          19
                                                                        #6715383v1 PHDATA
Case 3:15-cv-03593-PGS-TJB Document 69 Filed 01/22/19 Page 20 of 20 PageID: 2805



                         CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of January 2019, I caused to be served a

 copy of the above and foregoing Defendants’ Answer and Affirmative Defenses to

 Plaintiff’s First Amended Complaint upon the following by the Court’s electronic

 filing system:

                              Douglas S. Bramley
                         McMoran, O’Connor & Bramley
                           Ramshorn Executive Centre
                             Building D, Suite D-1
                               2399 Highway 34
                            Wall Township, NJ 08736
                          dbramley@mcmoranlaw.com




                                       /s/ Lisa J. Rodriguez
                                       Lisa R. Rodriguez
                                       SCHNADER HARRISON SEGAL & LEWIS LLP
                                       220 Lake Drive East, Suite 200
                                       Cherry Hill, NJ 08002-1165
                                       (856) 482-5741
                                       ljrodriguez@schnader.com




                                         20
                                                                       #6715383v1 PHDATA
